Exhibit 10.3

THIRD AMENDMENT TO LEASE

     THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
29th day of April, 2009 (“Execution Date”), by and between BMR-LANDMARK AT
EASTVIEW LLC, a Delaware limited liability company (“Landlord”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation (“Tenant”).

RECITALS

     A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), and
that certain Second Amendment to Lease dated as of September 30, 2008 (the
“Second Amendment” and, collectively with the Original Lease and the First
Amendment, and as the same may have been further amended, supplemented or
otherwise modified from time to time, the “Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 735, 745, 765 and 777 Old Saw
Mill River Road in Tarrytown, New York (collectively, the “Buildings”, and each
a “Building”);

     B. WHEREAS, Emisphere Technologies, Inc. (“Emisphere”), leases certain
space from Landlord at 765 Old Saw Mill River Road (the “765 Building”) pursuant
to that certain Lease dated as of March 31, 1997, as the same may have been
amended, supplemented or otherwise modified from time to time, the “Emisphere
Lease”);

     C. WHEREAS, Emisphere, as sublessor, subleases to Tenant, as sublessee,
approximately 13,652 rentable square feet of space (the “Regeneron Sublease
Premises”) in the Quad I & II Premises (as defined below) pursuant to that
certain Sublease Agreement dated as of April 15, 2008 (the “Regeneron
Sublease”);

     D. WHEREAS, Emisphere, as sublessor, subleases to PsychoGenics Inc.
(“PsychoGenics”), as sublessee, approximately 2,275 rentable square feet of
space (the “PsychoGenics Premises”) in the Quad III & IV Premises (as defined
below) pursuant to that certain Sublease dated as of January __[sic], 2008 (the
“PsychoGenics Sublease”);

     E. WHEREAS, as of the date hereof, Landlord and Emisphere have terminated
the Emisphere Lease and, consequently, the Regeneron Sublease and PsychoGenics
Sublease have been terminated;

     F. WHEREAS, Tenant desires to continue to occupy and lease directly from
Landlord the Regeneron Sublease Premises, to surrender certain other space
within the Buildings and to lease additional space in the 765 Building from
Landlord; and

     G. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.

--------------------------------------------------------------------------------

AGREEMENT

     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:

     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”

     2. Swap Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord (y) as of the Execution Date, the Regeneron Sublease
Premises, and (z) as of May 1, 2009 (the “Swap Premises Commencement Date”), the
portions of the following premises that are not part of the Regeneron Sublease
Premises. The Quad I & II Premises and Quad III & IV Premises (including the
Regeneron Sublease Premises) are referred to herein collectively as the “Swap
Premises.” The Swap Premises consist of approximately 77,178 rentable square
feet.

          a. Quad I Premises. Approximately 13,462 rentable square feet of space
located on the second floor of the 765 Building, as shown on Exhibit A attached
hereto (the “Quad I Premises”);

          b. Quad II Premises. Approximately 22,219 rentable square feet of
space located on the second floor of the 765 Building, as shown on Exhibit A
attached hereto (the “Quad II Premises” and, collectively with the Quad I
Premises, the “Quad I & II Premises”);

          c. Quad III Premises. Approximately 20,748 rentable square feet of
space located on the second floor of the 765 Building, as shown on Exhibit A
attached hereto (the “Quad III Premises”); and

          d. Quad IV Premises. Approximately 20,749 rentable square feet of
space located on the second floor of the 765 Building, as shown on Exhibit A
attached hereto (the “Quad IV Premises” and, collectively with the Quad III
Premises, the “Quad III & IV Premises”).

     3. Surrender Premises. The parties acknowledge that, as part of the
Additional Premises, Tenant currently leases approximately 35,681 rentable
square feet in the North portion of the Building located at 777 Old Saw Mill
River Road, as shown on Exhibit B attached hereto (the “Surrender Premises”).
The Additional Premises less the Surrender Premises shall be referred to herein
as the “Modified Additional Premises.” Notwithstanding anything to the contrary
in the Lease, the Term for the Surrender Premises shall expire on August 31,
2009, and Landlord and Tenant shall be released from each of their respective
obligations under the Lease with respect to the Surrender Premises (including
the payment of Rent), except for those obligations that expressly survive the
expiration or earlier termination of the Lease.

2

--------------------------------------------------------------------------------

     4. Tenant’s Pro Rata Shares. From and after the Execution Date until the
Swap Premises Commencement Date, (a) the Premises shall be deemed to include the
Regeneron Sublease Premises, (b) Tenant’s Pro Rate Share of the 765 Building
shall increase from 15.25% to 22.94%, (c) Tenant’s Pro Rata Share of the
Existing Project (based on Retained Premises, Additional Premises and Regeneron
Sublease Premises only) shall increase from 15.75% to 17.57%, and (iv) Tenant’s
Pro Rata Share of the Entire Project shall increase from 31.29% to 32.52%. From
and after the Swap Premises Commencement Date, Section 2.2 of the Lease is
hereby deleted and replaced in its entirety with the following:

The Premises, the Buildings, and certain related terms are defined as follows.
In these definitions, each Rentable Area is expressed in rentable square
footage. Rentable Area and Tenant’s Pro Rata Shares are all subject to
adjustment under this Lease, including under Section 9.2.

Definition or Provision  Means the Following (As of the Swap    Premises
Commencement Date)  “Premises” Retained Premises, New Premises, Additional
Premises, and Swap Premises “Buildings” 735 Building, 745 Building, 765 Building
and 777 Building Rentable Area of Premises  389,529  Rentable Area of Buildings 
117,935 for 735 Building    111,708 for 745 Building    177,203 for 765
Building    311,104 for 777 Building  Rentable Area of Existing Project 
751,648  Rentable Area of New Project  360,520  Rentable Area of Entire Project 
1,112,168  Tenant’s Pro Rata Share of Buildings  100% of 735 Building    100% of
745 Building    58.80 % of 765 Building    17.90% of 777 Building  Tenant’s Pro
Rata Share of the Existing Project  21.27%  (Based on Retained Premises,
Additional    Premises and Swap Premises only)    Tenant’s Pro Rata Share of the
New Project  63.70%  (Based on New Premises only)    Tenant’s Pro Rata Share of
Entire Project  35.02% 


3

--------------------------------------------------------------------------------

5. Rent.

     a. Basic Annual Rent. Commencing as of (i) the Swap Premises Commencement
Date with respect to the Quad I Premises and (ii) September 1, 2009, with
respect to the remainder of the Swap Premises (the relevant dates in (i) and
(ii), the “Swap

Premises Rent Commencement Date”), and continuing through the Term, Tenant shall
pay Landlord Basic Annual Rent for the Swap Premises (“Swap Premises Basic
Annual Rent”) in the following amounts (in addition to Rent otherwise due under
the Lease) and in accordance with the terms for payment of Basic Annual Rent set
forth in the Lease:

Quad I Premises Date Rentable Per Rentable Total Annual Total Monthly   s.f.
s.f.         Annually     Swap Premises 13,462 $26.50 $356,743.00 (to $29,728.58
Commencement Date –     be prorated)   August 31, 2009         September 1, 2009
– June 30, 13,462 $28.00 $376,936.00 (to $31,411.33 2010     be prorated)   July
1, 2010 – remainder of 13,462 Swap Premises Basic Annual Rent to increase the
Term   annually every July 1 by 2.5% of the then-current     Swap Premises Basic
Annual Rent applicable to     Quad I Premises Quad II Premises Date Rentable Per
Rentable Total Annual Total Monthly   s.f. s.f.         Annually     Swap
Premises Rent 22,219 $28.00 $622,132.00 $51,844.33 Commencement Date – June    
    30, 2010         July 1, 2010 – remainder of 22,219 Swap Premises Basic
Annual Rent to increase the Term   annually every July 1 by 2.5% of the
then-current     Swap Premises Basic Annual Rent applicable to     Quad II
Premises Quad III Premises Date Rentable Per Rentable Total Annual Total Monthly
  s.f. s.f.         Annually     Swap Premises Rent 20,748 $26.50 $549,822 (to
be $45,818 Commencement Date – June     prorated)   30, 2010         July 1,
2010–June 30, 2011 20,748 $27.16 $563,515.68 $46,959.64 July 1, 2011–June 30,
2012 20,748 $27.84 $577,624.32 $48,135.36 July 1, 2012–June 30, 2013 20,748
$28.00 $580,944 $48,412.00

4

--------------------------------------------------------------------------------


July 1, 2013–June 30, 2014 20,748 $28.00 $580,944 $48,412.00 July 1,
2014–remainder of 20,748 Swap Premises Basic Annual Rent to increase Term  
annually every July 1 by 2.5% of the then-current     Swap Premises Basic Annual
Rent applicable to     Quad III Premises Quad IV Premises Date Rentable Per
Rentable Total Annual Total Monthly   s.f. s.f.         Annually     Swap
Premises Rent 20,749 $26.50 $549,848.50 (to $45,820.71 Commencement Date – June
    be prorated)   30, 2010         July 1, 2010–June 30, 2011 20,749 $27.16
$563,542.84 $46,961.90 July 1, 2011–June 30, 2012 20,749 $27.84 $577,652.16
$48,137.68 July 1, 2012–June 30, 2013 20,749 $28.00 $580,972.00 $48,414.33 July
1, 2013–June 30, 2014 20,749 $28.00 $580,972.00 $48,414.33 July 1,
2014–remainder of 20,749 Swap Premises Basic Annual Rent to increase Term  
annually every July 1 by 2.5% of the then-current     Swap Premises Basic Annual
Rent applicable to     Quad IV Premises


          b. Operating Expenses.

               i. In addition to Swap Premises Basic Annual Rent, commencing as
of the Swap Premises Rent Commencement Date, Tenant shall pay to Landlord as
Additional Rent, at times specified in the Amended Lease, Tenant’s Pro Rata
Share of Operating Expenses with respect to the applicable portion of the Swap
Premises.

               ii. Notwithstanding anything in the Amended Lease to the
contrary, and solely with respect to the Quad II Premises and the Quad III & IV
Premises, commencing as of the Swap Premises Commencement Date and continuing
until (but not including) the Swap Premises Rent Commencement Date, Tenant shall
pay to Landlord monthly, on the first day of each month as Additional Rent, a
fixed amount of One Hundred Twenty Thousand Five Hundred Dollars ($120,500). The
parties hereby agree and confirm that the foregoing amount shall be the sole
obligation of Tenant with respect to Operating Expenses for the Quad II Premises
and the Quad III & IV Premises during such period.

               iii. For the avoidance of doubt, HVAC for the Additional Premises
and the Swap Premises shall be calculated in the same manner as provided in the
Amended Lease with respect to the Retained Premises.

5

--------------------------------------------------------------------------------

     6. Rent Credit. Tenant shall be entitled to the following Rent credits:

          a. Effective as of December 1, 2009, a Rent credit equal to Five
Hundred Thousand Dollars ($500,000) to be applied against any portion of Rent
due to Landlord under the Amended Lease; and

          b. Effective as of December 1, 2012, a Rent credit equal to One
Million Fifty Thousand Three Hundred Dollars ($1,050,300) to be applied against
any portion of Rent due to Landlord under the Amended Lease (except that the
foregoing credit shall not be applicable to cure a monetary default of Tenant).

     7. Swap Premises Term Expiration Date. The Term for the Swap Premises shall
expire on the Term Expiration Date for the New Premises, subject to (a) Tenant’s
option to extend the Term of the Lease as provided in Article 44 of the Lease
(as amended by this Amendment), and (b) Tenant’s termination options set forth
in Section 13 below.

     8. Lease Extension Options. From and after the Swap Premises Commencement
Date, the first paragraph of Article 44 of the Lease is hereby deleted and
replaced with the following:

44. Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises, (b) the entire New Whole Building
Premises, (c) the entire New Multiple Tenant Building Premises, (d) the Modified
Additional Premises or (e) the Swap Premises. If Tenant fails to exercise an
Option with respect to less than all of the Premises and the time to do so has
lapsed (or if a Retained Premises Early Termination or a termination pursuant to
a Swap Premises Termination Option (as defined below)has occurred), then Tenant
shall no longer have an Option with respect to those portions of the Premises
for which it failed to exercise an Option. Tenant’s Options for the remaining
Premises shall remain in full force and effect.

     9. Delivery of Possession.

          a. Tenant acknowledges that it is currently in possession of and
occupies the Regeneron Sublease Premises. Landlord shall deliver to Tenant (i)
on the Execution Date, the Regeneron Sublease Premises for construction of the
Swap Premises Tenant Improvements (as defined below), and (ii) on the Swap
Premises Commencement Date, the remainder of the Swap Premises for possession,
occupancy and construction of the Swap Premises Tenant Improvements. As of each
such date, Tenant’s possession and occupancy of the applicable portions of the
Swap Premises shall be governed by and pursuant to the Amended Lease; provided,
however, that Tenant shall have no obligation to pay Swap Premises Basic Annual
Rent with respect to its occupancy and possession of the Swap Premises prior to
the applicable Swap Premises Rent Commencement Date. Landlord shall permit
Tenant, accompanied by an employee of Landlord, to enter the portion of the Swap
Premises that is not the Regeneron Sublease Premises at a time mutually
acceptable to Landlord and Tenant (but in no event more than three (3) days
prior to the Swap Premises Commencement Date) for the purpose of Tenant planning
its move into the Swap Premises.

6

--------------------------------------------------------------------------------

          b. If Landlord fails to deliver all or a portion of the Swap Premises
to Tenant on the Swap Premises Commencement Date (such portion, the “Late
Delivery Premises”), then Tenant shall not be obligated to pay Base Rent or
Operating Expenses with respect to the Late Delivery Premises until Landlord
delivers the Late Delivery Premises to Tenant.

     10. Tenant Improvements.

          a. Landlord shall make available to Tenant a tenant improvement
allowance of Ten Dollars ($10) per rentable square foot of the Quad I & II
Premises (the “Quad I & II Premises TI Allowance”) at any time after the Swap
Premises Commencement Date until such time as Tenant has exercised a Quad I & II
Termination Option (as defined below). Further, Landlord shall make available to
Tenant a tenant improvement allowance of Twenty Dollars ($20) per rentable
square foot of the Quad III & IV Premises (the “Quad III & IV Premises TI
Allowance”). Up to Ten Dollars ($10) per rentable square foot of the Quad III &
IV Premises TI Allowance (the “Phase 1 Quad III & IV Premises TI Allowance”)
shall be available to Tenant at any time after the Swap Premises Rent
Commencement Date. The balance of the Quad III & IV Premises TI Allowance (not
to exceed an additional Ten Dollars ($10) per rentable square foot (the “Phase 2
Quad III & IV Premises TI Allowance”)) shall be available to Tenant at any time
during the Term after June 30, 2013; provided that Tenant has not exercised a
Quad III & IV Termination Option (as defined below). If Tenant has exercised a
Quad III & IV Termination Option with respect to the Quad III Premises or the
Quad IV Premises only, then Tenant shall still be entitled to its pro rata
amount of the Phase 2 Quad III & IV Premises TI Allowance allocable to the
non-terminated portion of the Quad III & IV Premises.

          b. The Quad I & II Tenant Improvement Allowance and the Quad III & IV
Tenant Improvement Allowance (collectively, the “Swap Premises TI Allowance”)
shall be disbursed in the same manner as the Base TI Allowance under the
applicable provisions of Article 5 of the Lease, including, without limitation,
the Disbursement Conditions, in order to finance improvements to the Swap
Premises consistent with the provisions of the Lease and the Permitted Use (such
improvements, the “Swap Premises Tenant Improvements”). Tenant shall be
responsible for performing and completing the Swap Premises Tenant Improvements,
and Tenant shall pay Landlord a construction oversight fee of two and one-half
percent (2.5%) of the total cost of the Swap Premises Tenant Improvements,
including, without limitation, the Swap Premises TI Allowance to the extent
disbursed to Tenant, which construction oversight fee may be paid out of the
Swap Premises TI Allowance.

     11. Reduction in Additional Premises TI Allowance. The Additional Premises
TI Allowance, as set forth in Section 10 of the Second Amendment, is hereby
reduced by Three Hundred Fifty-Six Thousand Eight Hundred Ten Dollars
($356,810). For the avoidance of doubt, Landlord and Tenant acknowledge that the
reduction in the Additional Premises TI Allowance results from Tenant
surrendering the Surrender Premises, and that Tenant shall continue to have
available to it, to the extent not previously disbursed, Ten Dollars ($10) per
rentable square foot of the Modified Additional Premises.

7

--------------------------------------------------------------------------------

     12. Parking. The parties acknowledge that, in accordance with the Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces on
the South side of the Entire Project with respect to the Swap Premises. As of
the Swap Premises Rent Commencement Date, Tenant shall be entitled to an
additional two (2) parking spaces per thousand (1,000) rentable square feet of
Swap Premises. In addition, Tenant’s pro rata share of unreserved parking spaces
on the North side of the Entire Project shall be reduced proportionately to
reflect Tenant’s surrendering of the Surrender Premises.

     13. Termination Options:

          a. Tenant shall be entitled to terminate the Lease with respect to (i)
the entire Quad III Premises, (ii) the entire Quad IV Premises or (iii) the
entire Quad III & IV Premises (each, a “Quad III & IV Termination Option,” and
collectively, the “Quad III & IV Termination Options”). In each case, upon not
less than eighteen (18) months’ prior written notice to Landlord, effective as
of (l) June 30, 2013, upon payment to Landlord of Fifteen and 57/100 Dollars
($15.57) per rentable square foot of terminated space, (m) June 30, 2014, upon
payment to Landlord of Fourteen and 16/100 Dollars ($14.16) per rentable square
foot of terminated space, (n) December 31, 2015, upon payment to Landlord of
Twelve and 03/100 Dollars ($12.03) per rentable square foot of terminated space,
or (o) December 31, 2016, upon payment to Landlord of Ten and 62/100 Dollars
($10.62) per square foot of terminated space. If Tenant terminates less than all
of the Quad III & IV Premises prior to June 30, 2014, then Tenant’s right to
exercise its remaining Quad III & IV Termination Options with respect to the
portion of the Quad III & IV Premises not terminated shall survive until June
30, 2015 (i.e., eighteen (18) months prior to the last termination date). If
Tenant receives any portion of the Phase 2 Quad III & IV Premises TI Allowance,
then the payment required to terminate the Quad III & IV Premises shall increase
by the unamortized portion of the Phase 2 Quad III & IV TI Allowance allocable
to the terminated portion or portions of the Quad III & IV Premises as of the
applicable termination date using straight-line amortization (such amortization
period to commence as of the Swap Premises Rent Commencement Date). If Tenant
timely exercises a Quad III & IV Termination Option, then Tenant shall (y)
surrender the applicable Premises to Landlord on the applicable surrender date
in the condition required by the Amended Lease for surrendering Premises upon
the expiration or earlier termination of the Term, and (z) if less than all of
the Quad III & IV Premises are terminated by Tenant, demise the terminated
Premises at its expense, such demising to be performed in accordance with
Applicable Laws. Nothing in the foregoing clause (z) shall be deemed to require
Tenant to perform any work to conform the terminated portion of the Premises
with Applicable Laws (other than the demising thereof), except as may be
expressly required by the Amended Lease.

          b. Additionally, Tenant shall be entitled to terminate the Lease with
respect to the entire Quad I & II Premises (the “Quad I & II Termination Option”
and, together with the Quad III & IV Premises Termination Options, the “Swap
Premises Termination Options”) upon not less than eighteen (18) months’ prior
written notice to Landlord, effective as of (a) June 30, 2014, upon payment to
Landlord of Twenty-Nine and 45/100s Dollars ($29.45) per rentable square foot of
terminated space, (b) December 31, 2015, upon payment to Landlord of Twenty and
02/100s Dollars ($20.02) per rentable square foot of terminated space, or (c)
December 31, 2016 upon payment to Landlord of Ten and 50/100s Dollars ($10.50)
per square foot of terminated space.

8

--------------------------------------------------------------------------------

     14. Emisphere Lease; Regeneron Sublease.

          a. Landlord represents and warrants that, as of the date hereof,
Landlord and Emisphere have executed a lease termination agreement (the
“Emisphere Termination Agreement”) that terminated the Emisphere Lease, except
for those provisions that, by their express terms, survive the expiration or
earlier termination thereof. Landlord shall use commercially reasonable efforts
to enforce any obligations of Emisphere under the Emisphere Termination
Agreement to the extent necessary to deliver the Swap Premises to Tenant on the
Swap Premises Commencement Date. In addition, Landlord agrees that it shall
provide copies of any cleaning records, surveys, swipes or other reports that it
obtains from Emisphere as a result of the Emisphere Termination Agreement
regarding the presence of Hazardous Materials in the Swap Premises.

          b. Landlord represents and warrants that, to its knowledge, as of the
Execution Date, no Hazardous Materials exist in the Swap Premises in violation
of Applicable Laws.

          c. Tenant hereby represents and warrants to Landlord that, with
respect to the Regeneron Sublease, (a) Tenant has not prepaid to Emisphere more
than one (1) month’s Rent, (b) Landlord shall have no liability for any security
deposits or other amounts Tenant has paid to Emisphere, (c) Tenant shall look
solely to Emisphere (not Landlord) for reimbursement of any prepaid Rent or
return of any security deposit and (d) to its knowledge, there are no defaults,
or conditions existing that with the passage of time may become a default,
whether on behalf of Tenant or Emisphere.

     15. Condition of Premises. Tenant acknowledges that (a) it is in possession
of and is fully familiar with the condition of that portion of the Swap Premises
occupied by Tenant pursuant to the Regeneron Sublease, (b) is familiar with the
condition of the remainder of the Swap Premises and, notwithstanding anything
contained in the Amended Lease to the contrary, agrees to take the Swap Premises
in its condition “as is” as of the Swap Premises Commencement Date; provided,
however, that Landlord shall deliver the Swap Premises (other than the Regeneron
Sublease Premises) in broom clean condition, taking into account that Tenant has
entered into a separate agreement with Emisphere to have those certain items of
Emisphere’s personal property set forth in the attached Exhibit C (the
“Emisphere FF&E”) remain in the Swap Premises after the termination of the
Emisphere Lease. Landlord shall have no liability with respect to the Emisphere
FF&E, except to the extent that the same form a part of the Buildings or the
Common Areas and Landlord would otherwise be required to repair and maintain the
same pursuant to Section 19.1 of the Amended Lease, in which case Landlord shall
be obligated to fulfill such repair and maintenance obligations. For the
avoidance of doubt, Landlord and Tenant agree that: (y) Landlord shall have no
liability for the existence or condition of the Emisphere FF&E as of the Swap
Premises Commencement Date and (z) the following items being left in the Swap
Premises by Emisphere shall constitute and form a part of the Building: base
building HVAC systems, elevators, restrooms, and exhaust fans and stacks.

9

--------------------------------------------------------------------------------

     16. Hazardous Materials. From and after the Swap Premises Commencement
Date, the second to last sentence of Section 40.1 of the Lease shall be deleted
and replaced in its entirety with the following:

Landlord acknowledges that Tenant shall not be responsible for environmental
conditions or contamination now or hereafter existing on, under or in the Entire
Project, in the New Whole Building, in the New Multiple Tenant Building, in the
Retained Premises, in the Additional Premises or in the Swap Premises caused by
Landlord or tenants other than Tenant or by third parties in the Entire Project
prior to the Execution Date or after such date, or for environmental conditions
or contamination coming from off-site so long as Tenant, Tenant’s Affiliates,
its permitted sublessees or its agents did not cause or contribute to such
environmental conditions or contamination.

     17. PsychoGenics License Agreement. Landlord and Tenant acknowledge that
Tenant, as an accommodation to Landlord, intends to enter into a license
agreement with PsychoGenics Inc. in substantially the form attached hereto as
Exhibit D (the “PsychoGenics License Agreement”). Landlord, Tenant and
PsychoGenics shall, prior to execution of the PsychoGenics License Agreement,
enter into a consent to the PsychoGenics License Agreement on Landlord’s
customary form, a copy of which has been provided to Tenant prior to the date
hereof.

     18. Broker. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker or agent in the negotiation for or
the obtaining of this Amendment, other than Studley (“Broker”), and each agrees
to indemnify, defend and hold the other harmless from any and all cost or
liability for compensation claimed by any such broker or agent, other than
Broker, employed or engaged by it or claiming to have been employed or engaged
by it. Broker is entitled to a leasing commission in connection with this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker, which commission shall be
calculated on the rentable square footage of the Quad III & IV Premises only.

     19. No Default; Authority; Non-Contravention. Each of Landlord and Tenant
represents, warrants and covenants that, to the best of its respective
knowledge, neither Landlord nor Tenant is in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both), would constitute a default by either
Landlord or Tenant thereunder. Each of Landlord and Tenant further represents,
warrants and covenants that it has the full power and authority to execute,
deliver and comply with the terms of this Amendment, and doing so will not
conflict with or result in the violation of or default under any provision of
any agreement or other instrument to which it is a party (including without
limitation, with respect to Landlord, the Emisphere Lease and the Emisphere
Termination Agreement).

10

--------------------------------------------------------------------------------

     20. Effect of Amendment. Except as modified by this Amendment, the Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Lease, as modified
by this Amendment.

     21. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are included solely for convenience and shall
not be considered or given any effect in construing the provisions hereof. All
exhibits hereto are incorporated herein by reference.

     22. Counterparts. This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
 

By:  /s/ Kevin M Simonsen    Name:  Kevin M. Simonsen    Title:  VP, Real Estate
Counsel   


TENANT:

REGENERON PHARMACEUTICALS, INC.,
a New York corporation
 

By:  /s/ Murray A. Goldberg    Name:  Murray A. Goldberg    Title:  Senior Vice
President, Finance & Administration and Chief Financial Officer 


--------------------------------------------------------------------------------

EXHIBIT A

SWAP PREMISES

[DIAGRAM]

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

SURRENDER PREMISES

[Diagram]

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

EMISPHERE FF&E

Item  Qty.  VWR double-door refrigerator  1  Revco laboratory freezer  1  Fisher
Scientific Isotemp Plus, double door  1  NuAire biological safety cabinet  2 
Ice machine  1  Misc. stainless steel tables  14  Mobile benches  15  Bedding
dump station  1  Narcotics safe  1  Flammable cabinets  10  Corrosive & acid
cabinets  3  Cagewasher  1  Lab casework, incl. fume hoods  throughout  Cold
room  1  Downdraft table  1  Animal watering system  1  Liebert air handling
system in data center  1  Office furniture (not including chairs)  throughout 


3

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PSYCHOGENICS LICENSE AGREEMENT

LICENSE AGREEMENT

     This LICENSE AGREEMENT (this “Agreement”) is made as of this ___ day of
April, 2009 (the “Effective Date”) by and between REGENERON PHARMACEUTICALS,
INC. (“Licensor”) and PSYCHOGENICS INC. (“Licensee”).

BACKGROUND

     A. The Licensor is a tenant in the Building located at 765 Old Saw Mill
River Road (the “Building”), located within the project the (“Project”) known as
The Landmark at Eastview, in the Towns of Mt. Pleasant and Greenburgh, New York.
As tenant, Licensor has entered into a lease (as amended, supplemented or
modified, the “Lease”) with BMR-Landmark at Eastview, LLC (the “Landlord”) for
certain premises within the Project and, as of the Effective Date, is entering
into an amendment of the Lease (the “Amendment”) to lease from Landlord
additional premises thereunder, comprising approximately 77,178 rentable square
feet in the Building (the “Leased Premises”).

     B. Prior to the date hereof, Licensee occupied an approximately 2,275
rentable square foot portion of the Leased Premises as more precisely described
and designated on Exhibit A attached hereto and made a part hereof (the “License
Area”) pursuant to a sublease (the “Sublease”), by and between Licensee, as
subtenant and Emisphere Technologies Inc., as sublessor, which Sublease has been
terminated as of the date hereof. Licensee desires to continue to occupy the
License Area and, in furtherance thereof, to obtain a license from the Licensor
for the temporary occupancy of the License Area. Licensor is willing to grant a
license to Licensee, all subject to the terms and conditions set forth in this
Agreement.

TERMS

     NOW THEREFORE, in consideration of the mutual promises and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Licensor hereby grants to Licensee
a license (the “License”)to use the Licensed Area, subject to the following
conditions:

     1. License Area. Licensor hereby grants to Licensee a non-transferable
right and revocable license for the temporary use of the License Area. Nothing
in this Agreement shall be construed to create any relationship between the
parties other than that of licensor and licensee.

     2. Term. The term of the License (the “Term”) shall commence on May 1, 2009
(the “Commencement Date”) and shall expire on January 15, 2010, unless sooner
terminated as provided in this Agreement (the “Expiration Date”). If Licensee
remains in the License Area after the Expiration Date, then, in addition to all
other remedies Licensor may have at law, in equity or under this Agreement,
Licensee shall be deemed to be a licensee at sufferance only and the License Fee
(as such term is defined in paragraph 4 below) shall be increased to two hundred
percent (200%) of the License Fee (as such term is defined below). If Licensee
fails to surrender and vacate the License Area upon the termination or
expiration of this Agreement, then Licensee shall indemnify, defend and hold
Licensor harmless from and against all loss and liability, including, without
limitation, all costs to remove Licensee’s personal property and any claims made
by any succeeding licensee, subtenant, or any other occupant founded on or
resulting from such failure to surrender or vacate, including, without
limitation, any attorneys’ fees, disbursements or other costs associated
therewith.

4

--------------------------------------------------------------------------------

     3. Use. Licensee shall occupy and use the License Area during the term of
this Agreement for the sole purposes of general, administrative, and executive
use in rooms 721, 722 and 723, and laboratory use in Rooms 724, 726 and 727, and
no other purpose without Licensor’s prior written consent.

     4. Fees.

          A. Licensee shall pay to Licensor a monthly license fee of Eight
Thousand, Six Hundred Twenty-Six and 40/100 Dollars ($8,626.40) (the “Fixed
Fee”), provided that the following additional amounts shall also be due
hereunder: (i) for the payment due on September 1, 2009 an additional amount
equal to One Thousand, Two Hundred Sixty-Three and 35/100 Dollars ($1,263.35),
and (ii) for the payment due on January 1, 2009, an additional amount equal to
One Hundred Ninety-Seven and 12/100 Dollars ($197.12) (such additional amounts,
together with the Fixed Fee, the “License Fee”).

          B. The License Fee for the month of May, 2009 shall be paid by
Licensee on the date of the full execution of this Agreement, and thereafter,
the License Fee shall be payable in advance on a monthly basis during the Term,
on the first day of each month commencing on June 1, 2009, without notice,
demand, set-off, claim, or counterclaim, by check or money order, made payable
to Licensor at Licensor’s address set forth below. If the first month or the
last month of the Term shall be partial months, the License Fee for any such
partial month shall be prorated on a daily basis.

     5. Security Deposit. Licensee has deposited with Licensor a security
deposit in the amount of Twenty Thousand Dollars ($20,000) (the “Security
Deposit”), which sum shall be held by Licensor as security for the faithful
performance by Licensee of all of the terms, covenants and conditions of this
Agreement to be kept and performed by Licensee during the term. If Licensee
defaults with respect to any provision of this Agreement, including, but not
limited to, any provision relating to the payment of the License Fee, then
Licensor may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of any License Fees or any other sum in
default, or to compensate Licensor for any other loss or damage that Licensor
may suffer by reason of Licensee's default. If any portion of the Security
Deposit is so used or applied, then Licensee shall, within ten (10) days
following demand therefor, deposit cash with Licensor in an amount sufficient to
restore the Security Deposit to its original amount, and Licensee's failure to
do so shall be a material breach of this Agreement. Licensor shall not be
required to keep this Security Deposit separate from its general funds, and
Licensee shall not be entitled to interest on the Security Deposit. In the event
of bankruptcy or other debtor-creditor proceedings against Licensee, the
Security Deposit shall be deemed to be applied first to the payment of License
Fee and other charges due Licensor for all periods prior to the filing of such
proceedings. If Licensee shall fully and faithfully perform every provision of
this Agreement to be performed by it, then the Security Deposit, or any balance
thereof, shall be returned to Licensee within thirty (30) days after the
expiration or earlier termination of this Agreement.

5

--------------------------------------------------------------------------------

     6. Late Charges. Late payment by Licensee to Licensor of the License Fee or
any other sums due shall cause Licensor to incur costs not contemplated by this
Agreement, the exact amount of which shall be extremely difficult and
impracticable to ascertain. Such costs include, but are not limited to,
processing and accounting charges and late charges that may be imposed on
Licensor by the terms of its Lease. Therefore, if any installment of License Fee
or other fees due from Licensee pursuant to this Agreement is not received by
Licensor within five (5) days after the date such payment is due, Licensee shall
pay to Licensor an additional sum of six percent (6%) of the overdue amount as a
late charge. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Licensor shall incur by reason of late
payment by Licensee. In addition to the late charge, amounts not paid when due
shall bear interest from the fifth (5th) day after the date due until paid at
the lesser of (a) twelve percent (12%) per annum or (b) the maximum rate
permitted by applicable laws.

     7. Common Areas. Licensee shall have the right, subject to the provisions
of this License, to use, without additional charge, on a non-exclusive basis,
the common areas leased by Licensor pursuant to the Lease and the areas of the
Leased Premises specified as “common areas” in the attached Exhibit A. Licensee
shall be responsible for any and all damage caused by Licensee or its employees,
agents and invitees in or to such common areas. Licensee shall not permit any of
its files, furniture, personal property or other matters to be placed in such
common areas, and shall keep such common areas free of debris and refuse. In
addition to the foregoing, Licensee shall be entitled to access to the portion
of the Leased Premises specified as “restricted access area” in the attached
Exhibit A. Access to such restricted access areas shall be permitted only if (i)
a representative of Licensor is present at all times during such access, and
(ii) such access is solely for the purpose of allowing Licensee to use the
elevator. Licensee agrees that it shall make available a representative for the
purpose of such access during reasonable business hours and upon one (1)
business days’ advance notice, provided that Licensor shall use reasonable
efforts (but shall not be obligated) to provide a representative on shorter
notice, should exigent circumstances require the same.

     8. Licensee’s Maintenance; No Improvements. Licensee shall at all times
maintain the License Area, and any equipment or property used or installed by
Licensee in the License Area, in good, clean and safe condition, free of all
debris and trash. Licensee shall not make any improvements, alterations or
changes of any kind to the License Area without Licensor’s prior written
approval. In addition to all of Licensor’s remedies under this Agreement, if (a)
Licensee does not maintain the License Area as required under this Section or
(b) repairs or replacement of any portion of the License Area is made necessary
by any act, omission or negligence of Licensee or its agents, employees or
invitees, then Licensor may make such repairs or provide such maintenance
without liability to Licensee for any loss or damage to Licensee or its
merchandise, fixtures or other property, or to Licensee’s business by reason of
such repairs or maintenance. Further, upon completion of any such repairs or
maintenance, Licensee shall pay upon demand, as additional License Fee, one
hundred percent of Licensor’s costs for making such repairs or providing such
maintenance, evidenced by invoices, together with Licensor’s administrative
costs related thereto, which administrative costs the parties agree to be an
amount equal to twenty percent (20%) of the total cost of such repair. Licensee
shall not make any changes, alterations, installations, additions or
improvements to the License Area without first obtaining the written consent of
Licensor, which consent may be granted or withheld in the sole discretion of
Licensor.

6

--------------------------------------------------------------------------------

     9. Hazardous Materials. Licensee shall not cause or permit any Hazardous
Materials (as hereinafter defined) to be brought upon, kept or used in or about
the License Area, the Building or the Project in violation of Applicable Laws
(as hereinafter defined) by Licensee, its agents, employees, contractors or
invitees. If Licensee breaches such obligation, or if the presence of Hazardous
Materials as a result of such a breach results in contamination of the License
Area, the Leased Premises, the Building, the Project or any adjacent property,
or if contamination of the License Area, the Leased Premises, the Building, the
Project or any adjacent property by Hazardous Materials otherwise occurs during
the Term or any extension or renewal hereof or holding over hereunder due to
such breach by Licensee, then Licensee shall indemnify, save, defend and hold
Licensor, its agents and contractors harmless from and against any and all
losses, costs, damages or judgments (including sums paid in settlement,
attorneys’ fees, consultants’ fees and experts’ fees) that arise during or after
the Term as a result of such breach or contamination. This indemnification of
Licensor by Licensee includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state, regional, local or municipal
governmental authority, agency or subdivision (collectively, the “Governmental
Authorities”) because of Hazardous Materials present in the air, soil or
groundwater above, on or under the License Area, the Leased Premises, the
Building, the Project or any adjacent property. Without limiting the foregoing,
if the presence of any Hazardous Materials in, on, under or about the License
Area, the Leased Premises, the Building, the Project or any adjacent property
caused or permitted by Licensee results in any contamination of the License
Area, the Leased Premises, the Building, the Project or any adjacent property,
then Licensee shall promptly take all actions at its sole cost and expense as
are necessary to return the License Area, the Leased Premises, the Building, the
Project and any adjacent property to their respective condition existing prior
to the time of such contamination; provided that Licensor’s written approval and
the written approval of Landlord of such action shall first be obtained, which
approval Licensor shall not unreasonably withhold; and provided, further, that
it shall be reasonable for Licensor to withhold its consent if (i) Landlord
withholds such consent, or (ii) such actions could have a material adverse
long-term or short-term effect on the License Area, the Leased Premises, the
Building, the Project or any adjacent property. Licensor acknowledges that
Licensee shall not be responsible for environmental conditions or contamination
now or hereafter existing on, under or in the License Area, the Leased Premises,
the Building or the Project, or for environmental conditions or contamination
coming from off site, to the extent the same was not caused or contributed to by
Licensee, Licensee’s affiliates, or their agents. Licensee’s obligations under
this paragraph shall survive the Expiration Date. During any period of time
needed by Licensee or Licensor after the Expiration Date to complete the removal
from the License Area of any such Hazardous Materials, Licensee shall continue
to pay License Fee for the affected area(s) in accordance with this Agreement,
which License Fee shall be pro-rated daily. As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material or waste that is so
designated by Applicable Laws and/or becomes regulated by any Governmental
Authority.

7

--------------------------------------------------------------------------------

     10. Damage and Repairs. Any damage, destruction, graffiti or debris around,
to, or on the License Area, the Leased Premises, the Building or the Project
caused by Licensee, its agents, employees or invitees shall be Licensee’s
responsibility. If Licensee fails to repair, clean or replace any such damage or
debris within two (2) days of Licensor’s demand to do so, then Licensor may make
such repairs, clean-up or replacement. Upon completion of any such repairs,
clean-up or replacement, Licensee shall pay upon demand, as additional License
Fee, one hundred percent (100%) of Licensor’s costs for making such repairs or
providing such clean-up or replacement, evidenced by invoices, together with
Licensor’s administrative costs related thereto, which administrative costs the
parties agree to be an amount equal one twenty percent (20%) of the total cost
of such repairs, clean-up or replacement. Any damage to the License Area caused
directly by Licensor shall be Licensor’s responsibility to repair and maintain.

     11. Fire and Casualty Damage. If the License Area is rendered partially or
wholly untenantable by fire or other casualty, this License shall terminate as
to such affected License Area as of the date of such fire or casualty as if that
date had been originally fixed in this Agreement for the Expiration Date for the
affected License Area.

     12. Transfer and Assignment. Licensee shall have no right to assign or
transfer this License or rights arising under this License. Any assignment by
operation of law or otherwise shall be deemed a prohibited assignment hereunder.
In the event of a transfer or such assignment, this License shall automatically
terminate and thereafter shall be considered null and void.

     13. Inspections. Provided that Licensor uses reasonable efforts not to
interfere with Licensee’s use of the Licensed Area, Licensor shall have the
right to enter the License Area at any reasonable time for the following
purposes: (a) to ascertain the condition of the License Area; (b) to determine
whether Licensee is diligently fulfilling Licensee’s responsibilities under this
License, or; (c) to do any other act or thing which Licensor deems reasonably
necessary to preserve the Licensed Area or to comply with its obligations
hereunder or under the Lease.

     14. Termination of Agreement. On the Expiration Date, Licensee shall (a)
return the License Area to Licensor in good, sanitary and satisfactory condition
and (b) remove its equipment and any other of its property from the License
Area, the Leased Premises, the Building and the Project, unless otherwise agreed
to by Licensor. Licensee acknowledges and agrees that it shall reimburse
Licensor upon demand for one hundred percent (100%) of Licensor’s costs to
repair any damage caused by such removal by Licensee, evidenced by invoices,
together with Licensor’s administrative costs related thereto, which
administrative costs the parties agree to be an amount equal to twenty percent
(20%) of the total costs such repair. Any equipment or property not removed
within two (2) days of the date of termination or expiration of this Agreement
shall be deemed abandoned by Licensee, and Licensor shall have the right, but
not the obligation, to remove and dispose of such abandoned equipment or
property at Licensee’s sole cost and risk, and Licensor shall be entitle to
Licensor’s administrative costs related thereto, which administrative costs the
parties agree to be an amount equal to twenty percent (20%) of the total costs
such removal and disposal.

8

--------------------------------------------------------------------------------

     15. Personal Property Taxes. Licensee shall pay all sales and use taxes, if
any, imposed as a result of Licensee’s business conducted on the License Area
and all taxes assessed against property of Licensee situated thereon during the
Term.

     16. Compliance with Laws; Liens. Licensee shall at all times observe and
comply with all federal, state and local laws, ordinances, rules, regulations
and code requirements (collectively, the “Applicable Laws”). Licensee shall
obtain all permits and licenses for the operation of its business at the
Building or its use or occupancy of the License Area and shall comply with all
current and future rules and regulations of Landlord for tenants or licensees of
the Leased Premises, the Building, or the Project. Licensee shall at all times
maintain sufficient supervision and control of its employees and invitees.
Licensee shall not (a) obstruct the free flow of pedestrian or vehicular traffic
in any area of the Property, (b) harm the License Area, commit any waste, create
a nuisance or make any use of the License Area that is offensive or (c) act or
fail to act in any manner that could result in injury or harm to any person in
or about the Property. Licensee shall, and shall instruct its employees, agents
and invitees to, act in accordance with Landlord’s rules and regulations as they
may be promulgated by Landlord from time to time, provided Licensee is given
copies thereof. Licensee shall keep the License Area free and clear of any
mechanics’ liens and other liens. Nothing in this Agreement shall be construed
as consent on the part of Licensor to subject the Leased Premises, the Building
or the Project to any lien or liability under the lien laws of the State of New
York.

     17. Insurance. Licensee shall, at all times during the Term, and at its own
cost and expense, procure and continue in force insurance in the amounts and on
the terms set forth in this Section 17. Said insurance shall name Landlord and
Licensor as additional insureds and shall be subject to reasonable approval of
Licensor and Landlord. Licensee shall obtain from the insurance companies, or
cause the insurance companies to furnish, certificates of coverage. The delivery
of proof of such insurance is a condition precedent to this Agreement. All
certificates of insurance shall provide that the insurer will provide Licensor
twenty (20) days notice of cancellation of or any change of said policies by
certified mail, return receipt requested or via established overnight courier.
In the event Licensee shall fail to comply with any or all of the provisions of
this paragraph, Licensor is hereby authorized to purchase said insurance and
charge Licensee for the premiums of same and any other costs incurred thereon,
and such sums shall be deemed additional License Fee and may be collected by
Licensor as such in the next ensuing installment of License Fee. At a minimum,
Licensee shall procure Comprehensive General Liability Insurance, in the
broadest form available in New York State, with a minimum amount of $3,000,000
combined single limit and which shall contain personal injury liability, fire
damage liability on real property (with sublimits for such events in amounts no
less than the minimum amount of $3,000,000), Workers Compensation Insurance, and
such other insurance as was required pursuant to the Sublease.

     Licensee agrees to use commercially reasonable efforts to include in each
of its policies insuring against loss, damage or destruction by fire or other
casualty, a waiver of the insurer’s right of subrogation against Licensor. If
such waiver shall not be, or shall cease to be, obtainable without additional
charge, or is otherwise not available at all, Licensee shall promptly so notify
Licensor. In such case, if the other party shall so elect and shall pay the
insurer’s additional charge therefore, such waiver shall be included in the
policy.

9

--------------------------------------------------------------------------------

     18. Consent of Landlord. This Agreement is subject to the written consent
of Landlord (the “Consent”), which consent shall be evidenced by Landlord’s
customary form of consent, with such changes as may be agreed to by the parties
thereto. In the event Landlord rejects this Agreement, neither party shall have
any rights against the other, and this Agreement shall be deemed null and void.

     19. Utilities, Services. Licensor shall use commercially reasonable efforts
to cause Landlord to furnish the License Area with all services required by the
Lease to the extent Licensee was receiving the same pursuant to the Sublease.
Licensor shall not be liable to Licensee for any loss, injury or damage to
persons or property caused by or resulting from any variation, failure, or
interruption of any services or utilities to be provided by Landlord under the
Lease due to any cause whatsoever. Licensee’s use or occupancy of the License
Area shall not in any manner (i) cause the design loads for the Building or the
systems providing exhaust, heating, cooling, ventilation, electrical, life
safety, water, sewer or other utility or safety services to be exceeded or (ii)
adversely affect the Building or the operation of said systems in the License
Area, the Leased Premises or the Building or cause deterioration or damage to
the Building or such systems.

     20. Access and Parking. Licensee and its agents, employees and invitees may
have access to the License Area during its above term twenty-four (24) hours a
day. Licensee agrees that it shall not park in any reserved spot on the Property
or in front of any roll access/loading doors to the other buildings. Licensee
must also keep a fire lane available around the Building. Any costs or liability
associated with enforcing this parking access shall be Licensee’s or violator’s
sole responsibility.

     21. Default. Any failure by Licensee to perform any term or condition of
this Agreement shall constitute a default under this Agreement and, in such
event, Licensor may exercise any remedy available to it under this Agreement, at
law or in equity. Without limiting the foregoing, in the event any such default
is not cured within forty-eight (48) hours of Licensor’s notice to Licensee
thereof, Licensor may, at its option, terminate this Agreement and revoke the
license granted hereby. Licensee shall reimburse Licensor for any and all costs
and expenses (including attorneys’ fees and costs) that Licensor incurs in
connection with enforcing Licensee’s obligations under this Agreement.

     22. Limitation of Recovery; Waiver. There shall be no personal liability of
Licensor with respect to any of the terms of this Agreement. In the event of any
breach or default by Licensor under this Agreement, Licensee shall look solely
to the equity of Licensor in the Building for satisfaction of Licensee’s
remedies. Licensee releases and waives all right of recovery that it might
otherwise have against Licensor, or other tenants or licensees of the Building,
and their respective agents and employees, by reason of any loss or damage
resulting from any recovery, claim, action or cause of action against Licensor,
damage or injury or other occurrence no matter how caused, to the extent the
same is either covered by Licensee’s insurance (assuming no deductible) or would
have been covered had Licensee complied with the requirements of this Agreement.

     23. Entire Agreement. Other than Licensee’s lease agreement with Licensor,
this Agreement contains the entire agreement between the parties and all prior
understandings and agreements between the parties are merged into this
Agreement. This Agreement may be modified only by a writing signed by both of
the parties hereto.

10

--------------------------------------------------------------------------------

     24. Acceptance of License Area. By taking possession of the License Area,
Licensee shall be deemed to have inspected the License Area and accepted the
License Area “as is” in its present condition. Licensee acknowledges and agrees
that neither Licensor, nor any employee, agent nor representative of Licensor,
has made any representation or warranty, express or implied, of any kind as to
the condition of the License Area or its suitability for Licensee’s proposed
use. Licensee further acknowledges and agrees that Licensor has no obligation to
improve, maintain or repair the License Area unless said obligation is expressly
set forth in this Agreement.

     25. Waiver of Responsibility; Indemnification. Licensee shall assume
liability for, and shall indemnify, defend and hold harmless Licensor and its
shareholders, members, officers, directors, employees, contractors,
subcontractors, agents, customers, mortgagees, lenders and invitees from and
against any and all liabilities, obligations, losses, fines, damages, claims,
demands, judgments, penalties, expenses (including, without limitation,
attorneys’ fees and costs) arising, directly or indirectly, from (a) any labor
dispute involving Licensee or its contractors or agents, (b) the use or
enjoyment of the License Area or the Project by Licensee or its contractors,
agents, employees and/or customers or invitees, (c) injury to or death of any
person or persons, or damage to or destruction of any property (including,
without limitation, the cost of investigation, removal or remedial action and
disposal of any Hazardous Materials) occurring in, on or about the License Area
or (d) a breach of this Agreement by Licensee or any act or omission of Licensee
or its agents, employees or contractors (“Claims”). Notwithstanding anything to
the contrary in this Section, nothing in this Section shall relieve Licensor
from responsibility for its proportionate share of fault attributable to its
negligence in causing any Claims. To the maximum extent permitted by law,
Licensee’s activities on and use of the License Area and the Property shall be
at Licensee’s sole risk. Licensee’s obligations under this Section shall survive
the Expiration Date.

     26. Representations and Warranties.

     A. Licensee represents and warrants to Licensor that, as of the Effective
Date, the Sublease has been terminated and Licensee waives all rights of
possession and occupancy of any portion of the Leased Premises pursuant thereto.

     27. Licensor hereby represents and warrants to Licensee that (i) as of the
Effective Date, the Lease and the Amendment are in full force and effect and
grant to Licensor a leasehold interest in and to the Leased Premises, and (ii)
the Amendment does not materially modify the Lease with respect to Licensee's
obligations under the Consent. Licensor shall provide Licensee with a
fully-executed copy of the Amendment within five (5) business days of the date
on which the same is made a part of the public record.

     28. Signage. Licensee is responsible for all of Licensee’s signage. All
signage must be pre-approved in writing by Licensor and Landlord and
hand-written signs are not permitted.

     29. Miscellaneous.

11

--------------------------------------------------------------------------------

     A. Whenever under this License Agreement provision is made for any demand,
notice, requests or declaration of any kind, or where it is deemed desirable or
necessary by either party to give or serve any such notice, demand, request or
declaration to the other party, it shall be in writing and such notices shall be
deemed given when personally delivered, or the next business day after delivery
to a reputable overnight delivery service such as Federal Express or United
Parcel Service to the following addresses:

To the Licensor at:

REGENERON PHARMACEUTICALS, INC.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel

with copy to:

REGENERON PHARMACEUTICALS, INC.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Joanne Deyo, Vice President Facilities

To Licensee at:

PSYCHOGENICS INC.
765 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: William Fasnacht, CFO/COO

     B. The terms, provisions and covenants and conditions contained in this
License shall apply to, inure to the benefit of, and be binding upon, the
parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns.

     C. All obligations of Licensee hereunder not fully performed as of the
Expiration Date shall survive the Expiration Date.

     D. Licensor and Licensee agree to indemnify the other for any claims made
by any other brokers arising under the acts of such party.

     E. Licensee represents that it has used no broker in connection with this
transaction.

     F. This Agreement may be signed in counterparts; each, when taken together,
shall constitute one instrument.

     G. If any term, provision or condition of this License shall, to any
extent, be finally adjudicated to be invalid or unenforceable, the remainder of
this License (or the application of such term, provision or condition to persons
or circumstances other than those in respect of which it is finally adjudicated
to be invalid or unenforceable) shall not be affected thereby and each and every
other term, provision and condition of this License shall be valid and
enforceable to the fullest extent permitted by law.

12

--------------------------------------------------------------------------------

     H. Licensee shall pay to Licensor all costs and expenses, including
reasonable attorneys’ fees and costs, incurred by Licensor in connection with
any action between Licensor and Licensee arising out of this License or incurred
by Licensor as a result of any litigation to which Licensor becomes a party as a
result of this License or Licensee’s use and occupancy of the Licensed Area or
any portion thereof.

     I. Licensor and Licensee waive trial by jury in the event of any action,
proceeding or counterclaim brought by either Licensor or Licensee against the
other in connection with this License.

     J. If Licensee fails timely to perform any of its duties under this
License, Licensor shall have the right (but not the obligation), after the
expiration of any grace or notice and cure period elsewhere under this License
expressly granted to Licensee for the performance of such duty, to perform such
duty on behalf and at the expense of Licensee (but only upon prior notice to
Licensee), and all sums expended or expenses incurred by Licensor in performing
such duty together with Licensor’s administrative costs related thereto, which
administrative costs the parties agree to be an amount equal to twenty percent
(20%) of Licensor’s cost of performing such duty, shall be deemed to be
additional License Fee under this License and shall be due and payable upon
demand by Licensor.

     K. This Agreement shall be governed by, and construed and interpreted in
accordance with New York law, without regard to conflicts of law principles.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Licensor and Licensee have hereunto set their hands as
of the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Agreement.

LICENSOR:

REGENERON PHARMACEUTICALS, INC.,
a New York corporation

By:      Name:  Murray A. Goldberg  Title:  Senior Vice President,    Finance &
Administration    and Chief Financial Officer 


LICENSEE:

PSYCHOGENICS INC.,
a Delaware corporation

By:      Name:  William Fasnacht  Title:  CFO/COO 


--------------------------------------------------------------------------------

EXHIBIT A

LICENSE AREA

[Diagram]

 

 

 

 

 

 

--------------------------------------------------------------------------------